DETAILED ACTION
Claims 1 – 35 have been presented for examination.  Claims 1, 16, 23, 27 and 32 are currently amended.
This office action is in response to submission of the amendments on 12/08/2020.
Martin et al. “Smartloss: A Personal Mobile Health Intervention for Weight Management and Health Promotion” is included in the IDS, however a higher-resolution version is relied upon in the instant Office Action showing some details in the Figures more clearly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Section 103 Rejection
Applicant’s arguments with respect to Hall (214) for claim 1 – 15 have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “However, FIG. 3A is a graph containing data from a simulated weight loss program (Pgph. 0007), and is not presented in an application window of a mobile device. 

Applicant appears to argue that Hall does not teach “cause the mobile device to present, in a first application window of the graphical user interface, a graphical depiction of the weight loss prediction model and at least one of a plurality of weight (see Figure 4B 
    PNG
    media_image1.png
    415
    798
    media_image1.png
    Greyscale
), and further teaches that the weight management tool could be implemented on mobile platforms (see Paragraph 19 “The present subject matter also relates to a novel, cost-effective, weight management tool that could be widely implemented through the internet and mobile computing platforms”).  This is also partially acknowledged by Applicant for the related claim 27 limitation (see Arguments, dated 12/08/2020, Page 15 “With respect to Hall, this reference discloses that it was known to implement weight management tools on mobile computing platforms. (Pgph. 0019)”).  A GUI application implemented on a mobile platform amounts to a mobile application with the graph beyond displayed in a GUI to a user.  Examiner notes that it is explicitly disclosed that (see the instant application Paragraph 6 “In one embodiment, the graphical user interface visually depicts, in a first application window, the weight loss prediction model and multiple weight measurements”).  Examiner further notes that there is not disclosed any methodology for the presenting in an application window of a mobile device, therefore the detailed steps would be known by one of ordinary skill in the art.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “In addition, even if FIG. 3A were presented in an application window of a mobile device, FIG. 3A does not also depict a performance flag for the most recent weight measurement, the performance flag being selected from multiple performance flags that are visually distinct from each other”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the features related to performance flags are taught by Martin (see Claim Rejections - 35 USC § 103, Claim 1).

Applicant argues: “Dependent claims 3-5 and 10-15 were additionally rejected … However, the forgoing secondary references do not supplement the above-noted shortcomings of Hall and Ahmed”

	Applicant’s arguments are not persuasive based on the preceding comments.

Applicant’s arguments with respect to Ahmad have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin et al. “Smartloss:A Personalized Mobile Health Intervention for Weight Management and Health Promotion”.

Applicant’s arguments with respect to Hall (214) for claim 16 – 26 have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Hall does not disclose displaying, in a first mobile device application window, a performance flag at a weight measurement comprising a graphical icon selected from among a plurality of visually distinct graphical icons, or a second application window displaying a revised activity goal based on the performance flags for each of a plurality of weight measurements”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the features related to performance flags are taught by Martin (see Claim Rejections - 35 USC § 103, Claim 16).

Applicant’s arguments with respect to Damani have been fully considered, however the Office does not consider them to be persuasive.

“Damani does not disclose revising the weight loss goal (for example 50,000 steps per week) in a second application window based on the performance flags in a first application window for multiple weight measurements, the performance flags comprising a graphical icon selected from among a multiple visually distinct graphical icons.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Damani is not relied upon to teach “determine a first revised activity goal based in part on the performance flag for each of the first plurality of weight measurements” (see Claim Rejections - 35 USC § 103, Claim 16).  

Applicant appears to argue that Damani does not teach the amended limitation “determine a first revised activity goal based in part on the performance flag for each of the first plurality of weight measurements”.  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that the amended limitation recites that the revised activity is based on the performance flag, where the performance flags are positively recited as being selected “based on a measure of adherence to the weight loss prediction model”.  Therefore, the performance flags themselves are indicative of “the first plurality of weight measurements relative to the weight loss prediction model” (as recited in the previous claims dated 04/06/2018, as taught by Hall).  Martin is relied upon to teach the amendments related to the performance flags.  Therefore Applicant’s arguments are not persuasive.

“Dependent claims 17-26 were additionally rejected m view of … However, the forgoing secondary references do not supplement the above-noted shortcomings of Hall and Damani”

Applicant’s arguments are not persuasive based on the preceding comments.

Applicant’s arguments with respect to Hall (214) for claim 27 – 35 have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “However, Hall does not disclose displaying, in a first mobile device application window, a performance flag at a weight measurement comprising a graphical icon selected from among a plurality of visually distinct graphical icons, or a second application window that provides periodic strategies based on a ranking of weight loss barriers.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the features related to performance flags are taught by Martin (see Claim Rejections - 35 USC § 103, Claim 27).

Applicant’s arguments with respect to Hunt have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “However, Hunt does not disclose scheduling periodic strategies based on a ranking of weight loss barriers“

Applicant's arguments are not persuasive because a factual statement is made without any evidence (see MPEP 2145(1) "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)").  Further, Hunt teaches that recommendations are provided to a user based on a predefined priority of the barriers, with the higher priority barriers being addressed before the lower priority ones so as not to overwhelm the user (see Claim Rejections - 35 USC § 103, Claim 27).

Applicant argues: “In addition Hunt does not disclose periodic strategies in a second application window that is accessible through a first application window, the first application window depicting the most recent weight measurement as a performance flag comprising a graphical icon selected from among a plurality of visually distinct graphical icons.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the features related to a plurality of application windows are taught by Martin (see Claim Rejections - 35 USC § 103, Claim 27).

Applicant argues: “Dependent claims 30 and 32-35 were additionally rejected as obvious in over … However, the forgoing secondary references do not supplement the above-noted shortcomings of Hall and Hunt”

Applicant’s arguments are not persuasive based on the preceding comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, K. (US 2013/0198214) (henceforth "Hall (214)") in view of Martin et al. “Smartloss: A Personalized Mobile Health Intervention for Weight Management and Health Promotion” (henceforth “Martin”).  Hall (214) and Martin are analogous art since they are in the same field of health management, and since they solve the same problem of achieving healthy behaviors.

With regard to claim 1, Hall (214) teaches a system for providing weight loss guidance to a user, the system comprising:
a weight sensor; a mobile device including a graphical user interface; and a processor operatively coupled to at least one of the mobile device and the (Hall (214): Paragraph 19 “weight management tool that could be widely implemented through the internet and mobile computing platforms.”, and Paragraph 53 “For example, the weight sensing device 422B is a weight scale”, and Paragraph 15 “a software function executing on a processor for directing one or more weight management procedures or activities to be carried out by the individual in response to the retrieved parameters”, and Figure 4B 
    PNG
    media_image2.png
    442
    776
    media_image2.png
    Greyscale
)
access a weight loss prediction model for the user based in part on a user-selected target weight loss (Hall (214): Paragraph 38 “the initially prescribed diet intervention for the subject was designed so that his body weight should fall within the goal weight range between the upper and lower curves 302, 304, respectively, shown in a body/weight chart in FIG. 3A using a personalized mathematical model”, and Paragraph 42-43 the model is updated based on user request comprising a modified weight goal “the computer 404A executes the WMA 406A to dynamically update a personalized weight loss model for a particular subject in response to the weight management request 415A … According to another aspect, the user may enter a modified weight management request (not shown) … the user may decide to modify a body weight goal or the time allotted to achieve the goal, or combinations thereof.”, and Figure 2 a predicted weight is obtained for specific user measurements 
    PNG
    media_image3.png
    478
    671
    media_image3.png
    Greyscale
)
cause the mobile device to present, in a first application window of the graphical user interface, a graphical depiction of the weight loss prediction model and at least one of a plurality of weight measurements as measured by the weight sensor over time, (Hall (214): Paragraph 38 and Figure 3A “the initially prescribed diet intervention for the subject was designed so that his body weight should fall within the goal weight range between the upper and lower curves 302, 304, respectively, shown in a body/weight chart in FIG. 3A using a personalized mathematical model … The black circles 306 depict the weight measurements when the diet was reduced by -1000 kcal/d for the first several weeks, followed by a progressive loss of diet adherence 308 as shown in FIG. 3B that would likely occur in the absence of dynamic feedback control” 
    PNG
    media_image4.png
    336
    507
    media_image4.png
    Greyscale
, and Paragraph 19 and Figure 4B weight management tools could be implemented on a GUI application interacting with a user as part of a mobile platform (mobile device present in a first application window of the graphical user interface))

Hall (214) does not appear to explicitly disclose: wherein the graphical depiction includes a performance flag at the most recent weight measurement in the first such that the weight loss prediction model and the performance flag are simultaneously visible in the first application window, and wherein the performance flag is selected from among a plurality of performance flags comprising graphical icons that are visually distinct from each other, the selection of the performance flag being based on a measure of conformance with the weight loss prediction model.

However Martin teaches:
wherein the graphical depiction includes a performance flag at a most recent weight measurement in a first application window, such that a weight loss prediction model and the performance flag are simultaneously visible in the first application window, and (Martin Figure 2 color-coded performance flags are simultaneously visible with the actual and prediction weight measurements, including the most recent weight measurement, and in a web application window “Panel C: A “details view” in the app allows participants to see their weights over time in addition to their predicted weights, the weights associated with the upper and lower bounds of the adherence zone, and a color coded flag denoting if they were in or out of the zone” 
    PNG
    media_image5.png
    391
    509
    media_image5.png
    Greyscale
, and Figure 3 the feedback is provided on a mobile device (cause a mobile device to present, in a first application window) 
    PNG
    media_image6.png
    219
    629
    media_image6.png
    Greyscale
)
wherein the performance flag is selected from among a plurality of performance flags comprising graphical icons that are visually distinct from each other, the selection of the performance flag being based on a measure of conformance with the weight loss prediction model (Martin Figure 2 shows color-coded icons showing whether the actual weight measurement is within and upper and lower predicted weight boundary)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the weight loss of a user disclosed by Hall (214) with a mobile application to provide automated feedback to a user as part of a weight management treatment plan disclosed by Martin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the patient outcomes (Martin Page 10, Right “It is hoped that this and similar theoretically-based mHealth interventions will facilitate the delivery of effective health promotion programs to populations who are typically underserved or who face barriers to engaging in high intensity programs offered in urban clinical settings”).

With regard to claim 2, Hall (214) in view of Martin teaches all the elements of the parent claim 1, and further teaches:
wherein the weight loss prediction model includes a zone of adherence, and (Hall (214): Paragraph 38 “the initially prescribed diet intervention for the subject was designed so that his body weight should fall within the goal weight range between the upper and lower curves 302, 304, respectively, shown in a body/weight chart in FIG. 3A using a personalized mathematical model”, and Figure 3A shows that an intervention caused the weight (open squares) to remain below the upper curve (adherence) 
    PNG
    media_image7.png
    437
    665
    media_image7.png
    Greyscale
)
wherein the plurality of performance flags including a first flag indicating the most recent weight measurement is within with the zone of adherence (Martin Figure 2 shows color-coded icons showing whether the actual weight measurement is within and upper and lower predicted weight boundary, and there is a color-coded icon at least on the most recent weight measurement)
Hall (214) further teaches:
an adherence status comprises a graph (Hall (214): Paragraph 71 an adherence status is determined “A feedback module 610 compares the calculated new parameter values for the received personalized mathematical model with expected parameter values to determine an adherence status for the individual. For example, the adherence status may include a projection of whether the individual is on track to meet their goal weight”, and Paragraph 72 “The feedback module 610 transmits feedback reports the adherence status to the individual subject or the weight management professional for the individual subject. The feedback report may include charts or graphs that display the subject's adherence to the intervention program, the subject's projected weight loss trajectory range if they continue at their current level of adherence,”)

With regard to claim 3, Hall (214) in view of Martin teaches all the elements of the parent claim 2, and further teaches:
wherein the plurality of performance flags includes a second flag indicating the most recent weight measurement is within the zone of adherence but is within a predetermined distance from an upper boundary of the zone of adherence (Martin Page 4, Right “The program automatically generates color-coded flags indicating if the weight of the client is: (1) within the zone of adherence (green flag); (2) within the zone but plateauing or approaching the upper edge of the zone (green/yellow flag); (3) out of the zone (red flag); or (4) above of the zone but decreasing at a rate that reflects adherence to the energy intake target (red/green flag) and, consequently, if continued will result in the client being back in the zone on the weight graph”)

With regard to claim 4, Hall (214) in view of Martin teaches all the elements of the parent claim 2, and further teaches:
wherein the plurality of performance flags includes a second flag indicating the most recent weight measurement is within the zone of adherence but is (Martin Page 4, Right weight measurements staying the same or getting close to the upper edge can correspond to a specific performance flag, where a weight measurement greater would result in its approaching the upper edge of the zone for the weight loss plan shown “The program automatically generates color-coded flags indicating if the weight of the client is: (1) within the zone of adherence (green flag); (2) within the zone but plateauing or approaching the upper edge of the zone (green/yellow flag); (3) out of the zone (red flag); or (4) above of the zone but decreasing at a rate that reflects adherence to the energy intake target (red/green flag) and, consequently, if continued will result in the client being back in the zone on the weight graph”)

With regard to claim 5, Hall (214) in view of Martin teaches all the elements of the parent claim 2, and further teaches:
wherein the plurality of performance flags includes a third flag indicating the most recent weight measurement is above the zone of adherence but represents a measured rate of weight loss that is greater than a threshold rate of weight loss (Martin Page 4, Right although outside the zone, a specific flag is shown if the rate of weight loss is sufficiently high (i.e. in the case of a desired weight loss) such that the client will be back in the zone in the future “The program automatically generates color-coded flags indicating if the weight of the client is: (1) within the zone of adherence (green flag); (2) within the zone but plateauing or approaching the upper edge of the zone (green/yellow flag); (3) out of the zone (red flag); or (4) above of the zone but decreasing at a rate that reflects adherence to the energy intake target (red/green flag) and, and, consequently, if continued will result in the client being back in the zone on the weight graph.”)

With regard to claim 6, Hall (214) in view of Martin teaches all the elements of the parent claim 2, and further teaches:
wherein the plurality of performance flags includes a third flag indicating the most recent weight measurement is not within with the zone of adherence (Martin Page 4, Right out of the zone flags can be solid red or red/green “The program automatically generates color-coded flags indicating if the weight of the client is: (1) within the zone of adherence (green flag); (2) within the zone but plateauing or approaching the upper edge of the zone (green/yellow flag); (3) out of the zone (red flag); or (4) above of the zone but decreasing at a rate that reflects adherence to the energy intake target (red/green flag) and, and, consequently, if continued will result in the client being back in the zone on the weight graph.”)

With regard to claim 7, Hall (214) in view of Martin teaches all the elements of the parent claim 1, and further teaches:
cause the graphical user interface to depict a feedback message that is selected from among a plurality of feedback messages based on the (Martin Page 4, Right automated messages (selected from among a plurality of feedback messages) based on being in the zone of adherence (based on the performance flag for the most recent depicted weight measurement) can be transmitted to the user mobile application (cause the graphic user interface to depict) “if the weight of a client is changing as expected(ie, is within the zone of adherence), the feedback includes a congratulatory message and a tip to encourage continued success … the delivery of both automated feedback and customized feedback generated by health care or research professional are illustrated in Figure 3”)

With regard to claim 8, Hall (214) in view of Marin teaches all the elements of the parent claim 1, and further teaches:
wherein the weight loss prediction model is determined by a remote server that is connected to the mobile device over a network (Hall (214): Figure 4B the PWMS 402B is “remote” from the viewpoint of the personalized weight management system 420B, and they are connected by a network 
    PNG
    media_image8.png
    436
    788
    media_image8.png
    Greyscale
)

With regard to claim 9, Hall (214) in view of Martin teaches all the elements of the parent claim 1, and further teaches:
wherein the mobile device is a smartphone and wherein the weight sensor is an electronic weight scale in electrical communication with the mobile device (Hall (214): Paragraph 55 the weight scale is electronic because it had electronic communications circuitry “The weight sensing device 422B may be connected to the communication network 424B via a wired connection or a wireless connection to transmit the weight measurement signal 430B to the PWMS 402B. According to another aspect, the weight sensing device 422B includes wireless transmitter (not shown) that transmits the weight measurement signal 430B.”)

claim 10, Hall (214) in view of Martin teaches all the elements of the parent claim 1, and further teaches 
wherein the processor is further adapted to present a recommended step count in a second application window (Martin Figure 4 shows a target steps in a different application window of a web browser viewed on a mobile device 
    PNG
    media_image9.png
    794
    520
    media_image9.png
    Greyscale
)

Claims 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (214) in view of Martin, and further in view of Baarman et al. (US 2015/0093725) (henceforth “Baarman (725)”).  Hall (214), Martin and Baarman (725) are analogous art .

With regard to claim 11, Hall (214) in view of Martin teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the mobile device is further operable to receive a food log entry from the user in a third application window.

However Baarman (725) teaches:
wherein the mobile device is further operable to receive a food log entry from the user in a third application window (Baarman (725): Paragraph 4 users can manually enter food consumed at multiple times during the week “Many of these devices sync with mobile apps that allow people to manually enter the food they are consuming with the goal of tracking caloric consumption.  Over the course of a week”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the weight loss of a user disclosed by Hall (214) in view of Martin with the method of receiving and analyzing a food log entry disclosed by Baarman (725).  One of ordinary skill in the art would have been motivated to make this modification in order to properly adjust goals to help the user better achieve his health goals (Baarman (725): Abstract “The modification can include nutritional supplements, meals or recipes having a nutritional and/or caloric content tailored to assist the individual in meeting his or her health goals”).

With regard to claim 12, Hall (214) in view of Martin, and further in view of Baarman (725) teaches all the elements of the parent claim 11, and further teaches wherein the processor is further operable to 
convert the food log entry into a protein portion value, a carbohydrate portion value, and a fat portion value (Baarman (725): Paragraph 27 and Figure 13 “FIG. 13 illustrates yet another manner of conveying and analyzing the user's food intake and source of nutrition in relation to times of the day.” 
    PNG
    media_image10.png
    563
    779
    media_image10.png
    Greyscale
)

claim 13, Hall (214) in view of Martin, and further in view of Baarman (725) teaches all the elements of the parent claim 12, and further teaches wherein the processor is further operable to 
cause the mobile device to present, in the third application window, the protein portion value, the carbohydrate portion value, and the fat portion value (Baarman (725): Paragraph 27 and Figure 13 “FIG. 13 illustrates yet another manner of conveying and analyzing the user's food intake and source of nutrition in relation to times of the day.” 
    PNG
    media_image10.png
    563
    779
    media_image10.png
    Greyscale
)

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (214) in view of Martin, and further in view of Papa et al. (US 9207830) (henceforth “Papa (830)”).  Hall (214), Martin and Papa (830) are analogous art since they are in the .

With regard to claim 14, Hall (214) in view of Martin teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the processor is further operable to cause a weight loss report to be published to social media.

However Papa (830) teaches:
cause a weight loss report to be published to social media (Papa (830): Column 3 “The user can choose to share his/her fitness plan with his friends on Facebook”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the weight loss of a user disclosed by Hall (214) in view of Martin with the method of posting user health plan information on social media disclosed by Papa (830).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the motivation of the users (Papa (830): Column 9 “These social networking features allow Body Engine users to be motivated and encouraged by their friends because several studies have shown that people who have such support are the most successfully at reaching and maintaining their fitness goals.”)

With regard to claim 15
wherein the weight loss report is selectable at the mobile device from among a plurality of weight loss reports (Papa (830): Column 3 the user’s fat level, activity level, etc. would change over time and amount to a plurality of fitness plans, each comprising a total weight lost and week rate of weight loss (plurality of weight loss reports), and there is no restriction on which fitness plans can be chosen and shared “The application comprises unique dynamic fitness components … The user may easily set his/her current and goal weight and/or fat level … Similarly, the user can select his/her activity level with a single touch and immediately see the effects it has … Additionally, the plan provides statistics about the user's current and goal BMI, the total weight lost, the weekly rate of the weight loss”)

Claim 16 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (214) in view of Martin, and further in view of Damani, S. (US 2014/0088995) (henceforth “Damani (995)”).  Hall (214), Martin and Damani (995) are analogous art since they are in the same field of health management, and since they solve the same problem of achieving healthy behaviors.

With regard to claim 16, Hall (214) teaches 
a system for providing weight loss guidance to a user, the system comprising: a weight sensor; a caloric expenditure measuring device; a mobile device including a graphical user interface; and a processor operatively coupled to at least one of the weight sensor, the caloric expenditure measuring device, and  (Hall (214): Paragraph 19 “weight management tool that could be widely implemented through the internet and mobile computing platforms.”, and Paragraph 53 “For example, the weight sensing device 422B is a weight scale”, and Paragraph 15 “a software function executing on a processor for directing one or more weight management procedures or activities to be carried out by the individual in response to the retrieved parameters”, Paragraph 59 “According to one aspect, the secondary sensing device 432C is a motion sensor, such as an accelerometer, that generates a signal that comprises motion data representative of motion sensed of a subject during a period of walking, running, or eating”, and Figure 4B 
    PNG
    media_image2.png
    442
    776
    media_image2.png
    Greyscale
)
determine a weight loss prediction model for the user based in part on a user-selected target weight loss, (Hall (214): Paragraph 38 “the initially prescribed diet intervention for the subject was designed so that his body weight should fall within the goal weight range between the upper and lower curves 302, 304, respectively, shown in a body/weight chart in FIG. 3A using a personalized mathematical model”, and Paragraph 42-43 the model is updated based on user request comprising a modified weight goal “the computer 404A executes the WMA 406A to dynamically update a personalized weight loss model for a particular subject in response to the weight management request 415A … According to another aspect, the user may enter a modified weight management request (not shown) … the user may decide to modify a body weight goal or the time allotted to achieve the goal, or combinations thereof.”, and Figure 2 a predicted weight is obtained for specific user measurements 
    PNG
    media_image3.png
    478
    671
    media_image3.png
    Greyscale
)
determine an initial activity goal for the user based on a first activity assessment (Hall (214): Paragraph 39 and Figure 2 “The PWMS uses a baseline mathematical model of the metabolism of a subject or individual participating in a weight management intervention to prescribe dietary, physical activity guidelines,”, and Abstract the models are iteratively updated, where it is implicit that there is an initial exercise recommendation since there are also explicitly revised recommendations “calculate an objective and personalized measure of adherence to a prescribed intervention, iteratively update mathematical model parameters, and adjust the prescribed intervention based on revised model predictions”)
cause the graphical user interface to depict, in a first application window, the weight loss prediction model and a first plurality of weight measurements from the weight sensor, (Hall (214): Paragraph 38 and Figure 3A “the initially prescribed diet intervention for the subject was designed so that his body weight should fall within the goal weight range between the upper and lower curves 302, 304, respectively, shown in a body/weight chart in FIG. 3A using a personalized mathematical model … The black circles 306 depict the weight measurements when the diet was reduced by -1000 kcal/d for the first several weeks, followed by a progressive loss of diet adherence 308 as shown in FIG. 3B that would likely occur in the absence of dynamic feedback control” 
    PNG
    media_image4.png
    336
    507
    media_image4.png
    Greyscale
, and Figure 4B weight management tools could be implemented on a GUI application interacting with a user (depict in a first application window of the graphical user interface))
determine a first revised activity goal based in part on the conformance of each of the first plurality of weight measurements to the weight loss prediction model (Hall (214): Paragraph 19 the model and interventions are iteratively adjusted based on body weight monitoring “system for repeated monitoring of one or more parameters such as, for example, body weight, … iteratively update mathematical model parameters, and adjust the prescribed intervention based on revised model predictions.”)

Hall (214) does not appear to explicitly disclose: wherein a most recent one of the first plurality of weight measurements includes a performance flag as a graphical icon selected from among a plurality of visually distinct graphical icons based on a measure of adherence to the weight loss prediction model; and that the determining a direct revised activity goal is based on the performance flag for each of the first plurality of weight measurements.

However Martin teaches:
wherein a most recent one of a first plurality of weight measurements includes a performance flag as a graphical icon (Martin Figure 2 color-coded performance flags are simultaneously visible with the actual and prediction weight measurements, including the most recent weight measurement, and in a web application window “Panel C: A “details view” in the app allows participants to see their weights over time in addition to their predicted weights, the weights associated with the upper and lower bounds of the adherence zone, and a color coded flag denoting if they were in or out of the zone” 
    PNG
    media_image5.png
    391
    509
    media_image5.png
    Greyscale
, and Figure 3 the feedback is provided on a mobile device (cause a mobile device to present, in a first application window) 
    PNG
    media_image6.png
    219
    629
    media_image6.png
    Greyscale
)
selected from among a plurality of visually distinct graphical icons based on a measure of conformance with a weight loss prediction model (Martin Figure 2 shows color-coded icons showing whether the actual weight measurement is within and upper and lower predicted weight boundary)
performance flag for each of the first plurality of weight measurements is based on conformance of each of the first plurality of weight measurements to the weight loss prediction model (Martin Figure 2 shows color-coded icons showing whether the actual weight measurement is within and upper and lower predicted weight boundary)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the weight loss of a user disclosed by Hall (214) with a mobile application to provide automated feedback to a user as part of a weight management treatment plan disclosed by Martin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the patient outcomes (Martin Page 10, Right “It is hoped that this and similar theoretically-based mHealth interventions will facilitate the delivery of effective health promotion programs to populations who are typically underserved or who face barriers to engaging in high intensity programs offered in urban clinical settings”).

Hall (214) in view of Martin does not appear to explicitly disclose: that the initial activity goal is based on a first activity assessment presented to the user, and cause the graphical user interface to depict, in a second application window, the initial activity goal and an achieved activity from the caloric expenditure measuring device.

However Damani (995) teaches:
determine an initial activity goal for the user based on a first activity assessment presented to the user, (Damani (995): Paragraph 62 “The user will then be provided with a fitness assessment 708 personalized to their current level of fitness in order to develop specific recommendations for exercise and activity that will help them improve as quickly as possible.”, and 
cause the graphical user interface to depict, in a second application window, the initial activity goal and an achieved activity from a caloric expenditure measuring device, (Damani (995): Paragraph 73 “In one embodiment, data from employees, patients and consumers are acquired via health assessment questionnaires, six independent wirelessly enabled mobile health-tracking devices that measure resting metabolism, blood pressure, blood glucose, heart rate during exercise, steps per day, activity/movement levels via an accelerometer”, and Figure 12 shows a 75% progress towards a 50,000 step goal
    PNG
    media_image11.png
    220
    617
    media_image11.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the (Damani (995): Abstract “develop a comprehensive user profile and personalized health and wellness programs that are targeted to improving specific areas of the user's health by implementing changes in fitness, nutrition, medical treatment, environment, etc. The parameters of the programs may be dynamically adjusted based on the user's progress in implementing the program,”)

With regard to claim 23, Hall (214) in view of Martin, and further in view of Damani (995) teaches all the elements of the parent claim 16, and further teaches wherein the processor is further configured to 
cause the graphical user interface to depict a zone of adherence (Hall (214): Paragraph 38 “the initially prescribed diet intervention for the subject was designed so that his body weight should fall within the goal weight range between the upper and lower curves 302, 304, respectively, shown in a body/weight chart in FIG. 3A using a personalized mathematical model”, and Figure 3A shows that an intervention caused the weight (open squares) to remain below the upper curve (adherence) 
    PNG
    media_image7.png
    437
    665
    media_image7.png
    Greyscale
)

With regard to claim 24, Hall (214) in view of Martin, and further in view of Damani (995) teaches all the elements of the parent claim 23, and further teaches:
wherein the performance flag is selected from among a plurality of performance flags, the plurality of performance flags 
including a first flag indicating a weight measurement is within the zone of adherence and including a second flag indicating a weight measurement is not within the zone of adherence (Martin Figure 2 “Panel C: A “details view” in the app allows participants to see their weights over time in addition to their predicted weights, the weights associated with the upper and lower bounds of the adherence zone, and a color coded flag denoting if they were in or out of the zone” 
    PNG
    media_image5.png
    391
    509
    media_image5.png
    Greyscale
)

With regard to claim 25, Hall (214) in view of Martin, and further in view of Damani (995) teaches all the elements of the parent claim 24, and further teaches:
wherein the plurality of performance flags includes a third flag indicating a weight measurement is within the zone of adherence and (Martin Figure 2 shows color-coded icons showing whether the actual weight measurement is within and upper and lower predicted weight boundary, and there is a color-coded icon at least on the most recent weight measurement)
Hall (214) further teaches:
an adherence status comprises a graph (Hall (214): Paragraph 71 an adherence status is determined “A feedback module 610 compares the calculated new parameter values for the received personalized mathematical model with expected parameter values to determine an adherence status for the individual. For example, the adherence status may include a projection of whether the individual is on track to meet their goal weight”, and Paragraph 72 “The feedback module 610 transmits feedback reports the adherence status to the individual subject or the weight management professional for the individual subject. The feedback report may include charts or graphs that display the subject's adherence to the intervention program, the subject's projected weight loss trajectory range if they continue at their current level of adherence,”)

With regard to claim 26, Hall (214) in view of Martin, and further in view of Damani (995) teaches all the elements of the parent claim 24, and further teaches:
wherein the plurality of performance flags includes a third flag indicating a weight measurement is within the zone of adherence and is greater than or equal to a previous weight measurement (Martin Page 4, Right weight measurements staying the same or getting close to the upper edge can correspond to a specific performance flag, where a weight measurement greater would result in its approaching the upper edge of the zone for the weight loss plan shown “The program automatically generates color-coded flags indicating if the weight of the client is: (1) within the zone of adherence (green flag); (2) within the zone but plateauing or approaching the upper edge of the zone (green/yellow flag); (3) out of the zone (red flag); or (4) above of the zone but decreasing at a rate that reflects adherence to the energy intake target (red/green flag) and, consequently, if continued will result in the client being back in the zone on the weight graph”)

Claims 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (214) in view of Martin, and further in view of Damani (995), and further in view of Mahoney et al .(US 2018/0226155) (henceforth “Mahoney (155)”).  Hall (214), Martin, Damani (995) and Mahoney (155) are analogous art since they are in the same field of health management, and since they solve the same problem of achieving healthy behaviors.

With regard to claim 17, Hall (214) in view of Martin, and further in view of Damani (995) teaches all the elements of the parent claim 16, and further teaches:
wherein the initial activity goal is an initial step goal, the first revised activity goal is a first revised step goal (Damani (995): Paragraph 192 “FIG. 25 illustrates a table with one embodiment of a points system which rewards points to users based on recording activity with an activity tracking device (such as a Fitbit), taking a certain amount of steps per day, an amount of heavy activity per day, recording the user's weight with a scale, logging food and achieving specific overall step goals.”, and Figure 12 shows a 75% progress towards a 50,000 step goal
    PNG
    media_image11.png
    220
    617
    media_image11.png
    Greyscale
)

Hall (214) in view of Martin, and further in view of Damani (995) does not appear to explicitly disclose: the achieved activity is a median step count, and

However Mahoney (155) teaches:
an achieved activity is a median step count, and (Mahoney (155): Paragraph 33 “physical activity or inactivity of a patient, including but not limited to, the amount of time spent exercising, the number of steps taken within a certain time period”, and Figure 6 the goal can be a calculated statistical measurement (i.e. a median) of performance of an activity (i.e. steps)
    PNG
    media_image12.png
    262
    421
    media_image12.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the weight loss of a user disclosed by Hall (214) in view of Martin, and further in view of Damani (955) with the method of goals having statistical measures disclosed by Mahoney (155).  One of ordinary skill in the art would have been motivated to make this modification in order to better customize the health plan recommendation by user group (Mahoney (155): Column 11 “In some embodiments, if the protocols are generated per group of patients in the first set, then the cognitive behavioral therapy platform 101 customizes the protocol for the group by calculating the statistical measurements based on performance data of patients in the second set that share the same physical and/or geographical attributes with the patients in the group”)

With regard to claim 18
steps can be expressed as a percentage (Damani (995): Paragraph 161 steps can be expresses as a percentage “indicating the percentage of steps 1202 achieved toward a goal.”)
wherein the first revised step goal represents a first percentage increase of the initial step goal (Damani (995): Paragraph 161 steps can be expresses as a percentage “indicating the percentage of steps 1202 achieved toward a goal.”)
in response to each of the first plurality of weight measurements being in conformance with the weight loss prediction model (Mahoney (155): Paragraph 98 the protocol can be made more aggressive so long as the health attribute is within a desired range “In step 721, the cognitive behavioral therapy platform 101 determines whether to generate a more aggressive protocol, based on … whether the health attribute is within a threshold margin of the threshold range, [If] all performance goals were satisfied, … then the cognitive behavioral therapy platform 101, in step 722, increases difficulty of the performance goals and in step 723, generates an aggressive protocol with the new performance goals”, and Claim 16 “in response to determining that the more aggressive protocol is suitable; increasing performance goals by a third threshold amount”)

With regard to claim 19, Hall (214) in view of Martin, and further in view of Damani (995), and further in view of Mahoney (155) teaches all the elements of the parent claim 18, and further teaches:
wherein the first revised step goal represents 
a second percentage increase of the initial step goal, being less than the first percentage increase of the initial step goal, in response to at least one of the first plurality of weight measurements not being in conformance with the weight loss prediction model (Mahoney (155): Claim 11 and 16 a performance goal is reduced by a third threshold amount (i.e. steps) if a health attribute is not in the desired range (i.e. weight), where a third threshold reduction could be less than a second or first threshold reduction (being less than the first percentage increase of the initial step goal) “determining whether the health attribute is within a desired range; in response to determining that the health attribute is not within the desired range: generating a new protocol. … wherein the step of generating the new protocol includes determining whether a more aggressive protocol is suitable: in response to determining that the more aggressive protocol is suitable: increasing performance goals by a third threshold amount.

With regard to claim 20, Hall (214) in view of Martin, and further in view of Damani (995), and further in view of Mahoney (155) teaches all the elements of the parent claim 17, and further teaches wherein the processor is further configured to 
determine a second revised step goal based on a second plurality of weight measurements relative to the weight loss prediction model (Mahoney (155): Paragraph 98 the protocol can be made more aggressive so long as the health attribute is within a desired range, and this step can a step can be repeated  “In step 721, the cognitive behavioral therapy platform 101 determines whether to generate a more aggressive protocol, based on … whether the health attribute is within a threshold margin of the threshold range, [If] all performance goals were satisfied, … then the cognitive behavioral therapy platform 101, in step 722, increases difficulty of the performance goals and in step 723, generates an aggressive protocol with the new performance goals”, and Claim 16 “in response to determining that the more aggressive protocol is suitable; increasing performance goals by a third threshold amount”)

With regard to claim 21, Hall (214) in view of Martin, and further in view of Damani (995), and further in view of Mahoney (155) teaches all the elements of the parent claim 17, and further teaches wherein the processor is further configured to 
determine a second revised step goal based on whether the user achieved the initial step goal and based on a second plurality of weight measurements relative to the weight loss prediction model (Mahoney (155): Paragraph 98 the protocol can be made more aggressive so long as the health attribute (i.e. weight) is within a desired range and all the performance goals are satisfied (i.e. steps), and this step can a step can be repeated  “In step 721, the cognitive behavioral therapy platform 101 determines whether to generate a more aggressive protocol, based on … whether the health attribute is within a threshold margin of the threshold range, [If] all performance goals were satisfied, … then the cognitive behavioral therapy platform 101, in step 722, increases difficulty of the performance goals and in step 723, generates an aggressive protocol with the new performance goals”, and Claim 16 “in response to determining that the more aggressive protocol is suitable; increasing performance goals by a third threshold amount”)

With regard to claim 22, Hall (214) in view of Martin, and further in view of Damani (995), and further in view of Mahoney (155) teaches all the elements of the parent claim 20, and further teaches:
wherein the second revised step goal is one of:
a first percentage increase of the first revised step goal in response to each of the second plurality of weight measurements being in conformance with the weight loss prediction model, a zero percentage increase of the first revised step goal in response to at least one of the second plurality of weight measurements not being in conformance with the weight loss prediction model (Mahoney (155): Paragraph 98 the protocol can be made more aggressive so long as the health attribute is within a desired range, and this step can a step can be repeated  “In step 721, the cognitive behavioral therapy platform 101 determines whether to generate a more aggressive protocol, based on … whether the health attribute is within a threshold margin of the threshold range, [If] all performance goals were satisfied, … then the cognitive behavioral therapy platform 101, in step 722, increases difficulty of the performance goals and in step 723, generates an aggressive protocol with the new performance goals”, and Claim 16 “in response to determining that the more aggressive protocol is suitable; increasing performance goals by a third threshold amount”)
a second percentage increase of the first revised step goal, less than the first percentage increase of the first revised step goal, in response to fewer than all of the second plurality of weight measurements being in conformance with the weight loss prediction model, and

Claims 27 – 29 and 31 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (214) in view of Martin, and further in view of Hunt et al. (US 2015/0220697) (henceforth “Hunt (697)”).  Hall (214), Marten and Hunt (697) are analogous art since they are in the same field of health management, and since they solve the same problem of achieving healthy behaviors.

With regard to claim 27, Hall (214) teaches 
a system for delivering weight loss guidance to a user, the system comprising: a mobile device including a graphical user interface and a processor, the processor including instructions that, when executed, cause the mobile device to perform the following steps: (Hall (214): Paragraph 19 “weight management tool that could be widely implemented through the internet and mobile computing platforms.”, and Paragraph 15 “a software function executing on a processor for directing one or more weight management procedures or activities to be carried out by the individual in response to the retrieved parameters”, and Figure 4B 
    PNG
    media_image2.png
    442
    776
    media_image2.png
    Greyscale
)
access a weight loss prediction model based on user biometric data and a user-selected target weight, (Hall (214): Figure 2 the mathematical model utilizes demographics (age, gender) and anthropometrics (height, weight)) 
    PNG
    media_image3.png
    478
    671
    media_image3.png
    Greyscale
, and Paragraph 43 “The modified weight management request is, for example, substantially the same as the weight management request 415A except that it may include modified weight goal data.  For example, after receiving weigh management feedback signal, the user may decide to modify a body weight goal or the time allotted to achieve the goal, or combinations thereof.”)
cause the graphical user interface to present, in a first application window, a graphical depiction of the weight loss prediction model and a first/second plurality of daily weight measurements over a first/second phase, (Hall (214): Paragraph 38 and Figure 3A two regions are shown for a weight loss plan generated from the model “the initially prescribed diet intervention for the subject was designed so that his body weight should fall within the goal weight range between the upper and lower curves 302, 304, respectively, shown in a body/weight chart in FIG. 3A using a personalized mathematical model … The black circles 306 depict the weight measurements when the diet was reduced by -1000 kcal/d for the first several weeks, followed by a progressive loss of diet adherence 308 as shown in FIG. 3B that would likely occur in the absence of dynamic feedback control” 
    PNG
    media_image4.png
    336
    507
    media_image4.png
    Greyscale
, and Paragraph 19 and Figure 4B weight management tools could be implemented on a GUI application interacting with a user (depict in a first application window of the graphical user interface))

Hall (214) does not appear to explicitly disclose: wherein a most recent one of the first/second plurality of daily weight measurements is depicted as a first/second performance flag comprising a graphical icon selected from among a plurality of visually distinct graphical icons; and a second application window that is accessible through the first application window;

	However Martin teaches:
wherein a most recent one of a plurality of daily weight measurements is depicted as a performance flag comprising a graphical icon selected from among a plurality of visually distinct graphical icons (Martin Figure 2 color-coded performance flags are simultaneously visible with the actual and prediction weight measurements, including the most recent weight measurement, and in a web application window “Panel C: A “details view” in the app allows participants to see their weights over time in addition to their predicted weights, the weights associated with the upper and lower bounds of the adherence zone, and a color coded flag denoting if they were in or out of the zone” 
    PNG
    media_image5.png
    391
    509
    media_image5.png
    Greyscale
, and Figure 3 the feedback is provided on a mobile device (cause a graphical user interface to present, in a first application window) 
    PNG
    media_image6.png
    219
    629
    media_image6.png
    Greyscale
)
a second application window that is accessible through a first application window (Martin Page 6 click on the arrow “1/2” changes the weight loss from a chart to a table (accessible through a first application window), and Page 7 selecting the tabs on the top (e.g. house, lightbulb, scale, stairs) changes the application window, where any desired application window could be generated and selected (a second application window)  
    PNG
    media_image13.png
    396
    266
    media_image13.png
    Greyscale
)
(Martin Page 10, Right “It is hoped that this and similar theoretically-based mHealth interventions will facilitate the delivery of effective health promotion programs to populations who are typically underserved or who face barriers to engaging in high intensity programs offered in urban clinical settings”).

Hall (214) in view of Martin does not appear to explicitly disclose: at the conclusion of the first phase, cause the graphical user interface to provide a plurality of questions to assess the impact of predetermined weight loss barriers on the user, based on answers to the plurality of questions received at the graphical user interface, ranking the predetermined weight loss barriers for the user; and within the second phase, cause the graphical user interface to provide periodic strategies for overcoming the predetermined weight loss barriers, the periodic strategies being scheduled based on the ranking of the predetermined weight loss barriers by the processor.

However Hunt (697) teaches:
at the conclusion of a first phase, cause the graphical user interface to provide a plurality of questions to assess the impact of predetermined weight (Hunt (697): Paragraph 33 predetermined barriers are assessed for a user through the use of a questionnaire "questionnaire ..] that includes health related questions, weighted point values, and logic for classifying a user's diet (carbohydrate index), physical activity (NEAT index), mindset (including both .exercise mindset and nutrition mindset index), stress index, meal habits index, and sleep index", and Paragraph 48 “The health assessment may include a health related recommendation and identification of a barrier to adherence of the health related recommendation”, and Paragraph 65 the responses can be provided through a display “The monitor may display health questions to the user and display a visual representation of a health assessment to a user generated by the server 802. The input device can be used to provide responses to the health related questions.”)
based on answers to the plurality of questions received at a graphical user interface, ranking predetermined weight loss barriers for the user, (Hunt (697): Paragraph 52 barriers priorities are established based on how the user is classified “There are a number of different embodiments that each can execute different barrier priority logic in order to identify the appropriate barrier or barriers. FIGS. 3A-3C illustrate three separate embodiments of barrier priority logic. In the FIG. 3A embodiment, if the user is classified as either having a low diet mindset 302 or low activity mindset 304, then that is the user's primary barrier”, and Paragraph 45 user classification is based on health related questions “For example, depending on how the user responds to the health related questions, the user's physical activity can be classified as low general movement and low structured activity, high general movement and low structured activity, low general movement and high structured activity, or high general movement and high structured activity.”)
within a second phase, cause the graphical user interface to provide periodic strategies for overcoming the predetermined weight loss barriers, the periodic strategies being scheduled based on the ranking of the predetermined weight loss barriers by the processor. (Hunt (697): Paragraph 54-57 recommendations are provided iteratively based on the barriers (provide periodic strategies for overcoming barriers), with the higher priority barriers being addressed before the lower priority ones (being scheduled based on the ranking) “Identification of a barrier according to barrier priority logic provides the user with a manageable, clear, and understandable barrier to work on, without overwhelming the user with all of the reasons that a health related recommendation might not be successful … In one embodiment, identification of a primary barrier that affects weight loss allows the system and method to personalize a weight loss recommendation specific to the individual … Accordingly, by narrowing focus to a primary barrier program compliance of the user can be increased. … By keying the primary barrier off of the relative position and orientation of the health assessment sectors, the user can be directed to focus on their primary barrier without being overwhelmed further, upon iteration, the user can understand changes to their situation by simple rotation of the lifestyle key to indicate a new barrier or changes in classifications.“, and Paragraph 68 “The barrier priority logic stored in server memory 810 may be utilized to determine the user's primary barrier, challenge keys, secondary or tertiary barriers, or essentially any other barrier related outcomes”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the weight loss of a user disclosed by Hall (214) in view of Martin with the method of discovering and ranking weight loss barriers disclosed by Hunt (697).  One of ordinary skill in the art would have been motivated to make this modification in order to improve compliance with a generated health program (Hunt (697): Paragraph 20 “The health assessment tool can accurately assess multiple scientifically supported key drivers in weight management. … a wheel graphic can help narrow focus to a barrier or barriers that the individual should focus on first. This can help the user reduce feelings of being overwhelmed, which can reduce decision anxiety. … By narrowing focus to a primary barrier or barriers, user program compliance can be improved”)

With regard to claim 28, Hall (214) in view of Martin, and further in view of Hunt (697) teaches all the elements of the parent 27, and further teaches:
wherein the biometric data includes age, gender, height and weight (Hall (214): Figure 2 the mathematical model utilizes demographics (age, gender) and anthropometrics (height, weight)) 
    PNG
    media_image3.png
    478
    671
    media_image3.png
    Greyscale
)

With regard to claim 29, Hall (214) in view of Martin, and further in view of Hunt (697) teaches all the elements of the parent claim 27, and further teaches:
wherein the predetermined weight loss barriers include eating mindset, activity mindset, sleep, stress, and meal habits (Hall (697): Figure 3C barriers comprise diet (eating mindset) and activity mindset, and brief sleep, high stress and meal habits needs improvement 
    PNG
    media_image14.png
    683
    598
    media_image14.png
    Greyscale
)

With regard to claim 31, Hall (214) in view of Marten, and further in view of Hunt (697) teaches all the elements of the parent claim 27, and further teaches 
wherein the processor is hosted on a cloud server that is remotely located with respect to the mobile device (Hall (214): Figure 4B the PWMS 402B is “remote” from the viewpoint of the personalized weight management system 420B, and they are connected by a network 
    PNG
    media_image8.png
    436
    788
    media_image8.png
    Greyscale
)

With regard to claim 32, Hall (214) in view of Marten, and further in view of Hunt (697) teaches all the elements of the parent claim 27, and further teaches:
cause the graphical user interface to present a performance flag for the most recent weight measurement, and wherein the performance flag is selected from among a plurality of performance flags based on a measure of conformance with the weight loss prediction model (Martin Figure 2 color-coded performance flags are simultaneously visible with the actual and prediction weight measurements, including the most recent weight measurement, where the color-coded icons show whether the actual weight measurement is within and upper and lower predicted weight boundary (based on a measure of conformance with the weight loss prediction model))

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (214) in view of Martin, and further in view of Hunt (697), and further in view of Baarman (725).  Hall (214), Martin, Hunt (697) and Baarman are analogous art since they are in the same field of health management, and since they solve the same problem of achieving healthy behaviors.

With regard to claim 30, Hall (214) in view of Martin, and further in view of Hunt (697) teaches all the elements of the parent claim 27, and does not appear to explicitly disclose: wherein the processor is incorporated into the mobile device, the mobile device being one of a wearable device and a handheld device.

However Baarman (725) teaches:
wherein the processor is incorporated into the mobile device, the mobile device being one of a wearable device and a handheld device (Baarman (725): Figure 5 and 6 smart phone 130 is handheld and can implement the display 
    PNG
    media_image15.png
    766
    627
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    334
    265
    media_image16.png
    Greyscale
)
(Baarman (725): Abstract “The modification can include nutritional supplements, meals or recipes having a nutritional and/or caloric content tailored to assist the individual in meeting his or her health goals”).

Claims 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (214) in view of Martin, and further in view of Hunt (697), and further in view of Damani (995).  Hall (214), Martin, Hunt (697) and Damani (995) are analogous art since they are in the same field of health management, and since they solve the same problem of achieving healthy behaviors.

With regard to claim 33, Hall (214) in view of Martin, and further in view of Hunt (697) teaches all the elements of the parent claim 27, and does not appear to explicitly disclose: wherein the processor is further operable to cause the graphical user interface to present a dietary regimen to the user.

However Damani (995) teaches:
cause a graphical user interface to present a dietary regimen to the user (Damani (995): Figure 15 and Paragraph 164 “The nutrition dashboard may also provide a meal plan section 1510 which provides recommendations for different types of foods which meet the user's nutrition goals in terms of calories and food type. … The system may monitor user selections and develop a suggested food plan for the user and other users based on popular selections.” 
    PNG
    media_image17.png
    427
    806
    media_image17.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of modeling and monitoring the weight loss of a user with weight loss barriers disclosed by Hall (214) in view of Martin, and further in view of Hunt (697) with the method of formulating and displaying an activity goal disclosed by Damani (995).  One of ordinary skill in the art would have been motivated to make this modification in order to develop target wellness programs for a user and monitor the progress (Damani (995): Abstract “develop a comprehensive user profile and personalized health and wellness programs that are targeted to improving specific areas of the user's health by implementing changes in fitness, nutrition, medical treatment, environment, etc. The parameters of the programs may be dynamically adjusted based on the user's progress in implementing the program,”)

With regard to claim 34, Hall (214) in view of Martin, and further in view of Hunt (697), and further in view of Damani (995) teaches all the elements of the parent claim 33, and further teaches:
wherein the dietary regimen includes a caloric restriction over a prescribed time period (Damani (995): Paragraph 65 “The steps may be achieved over a period of time designed to provide a gradual improvement in the user's health and wellness and build good behavior without overwhelming the user with information and tasks”)

With regard to claim 35, Hall (214) in view of Martin, and further in view of Hunt (697), and further in view of Damani (995) teaches all the elements of the parent claim 33, and further teaches:
wherein the dietary regimen includes a plurality of meal replacements and portion limits (Damani (995): Paragraph 145 the nutritional goals comprise portion control 
    PNG
    media_image18.png
    67
    232
    media_image18.png
    Greyscale
, and Figure 15 and Paragraph 164 “The nutrition dashboard may also provide a meal plan section 1510 which provides recommendations for different types of foods which meet the user's nutrition goals in terms of calories and food type. … The system may monitor user selections and develop a suggested food plan for the user and other users based on popular selections.” 
    PNG
    media_image17.png
    427
    806
    media_image17.png
    Greyscale
)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129